52 N.Y.2d 939 (1981)
In the Matter of Omega Transportation Co., Inc., Respondent,
v.
Stephen I. Aiello et al., Constituting the Board of Education of the City of New York, et al., Appellants.
Court of Appeals of the State of New York.
Argued January 9, 1981.
Decided February 12, 1981.
Allen G. Schwartz, Corporation Counsel (Alexander J. Wulwick and Carolyn E. Demarest of counsel), for appellants.
Norman Turk for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order reversed, with costs, and petition dismissed (see Matter of Abco Bus Co. v Macchiarola, 52 N.Y.2d 938, decided *941 herewith). Question certified not answered as unnecessary.